                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAKESHIA PHILLIPS-MARSHALL,                             Case No. 19-cv-06967-SVK
                                   8                    Plaintiff,
                                                                                                 SECOND ORDER TO SHOW
                                   9             v.                                              CAUSE
                                  10     GLOBAL LENDING SERVICES, LLC, et al.,
                                  11                    Defendants.

                                  12          On October 23, 2019, Lakeshia Phillips-Marshall (“Plaintiff”) filed this action against
Northern District of California
 United States District Court




                                  13   Global Lending Services, LLC; Mark McCall, and Kristen Miller (collectively, “Defendants”).
                                  14   Dkt. 1. Plaintiff also filed a motion for leave to proceed in forma pauperis (“IFP Application”).
                                  15   Dkt. 2. On November 4, 2019, the Court denied Plaintiff’s IFP Application and ordered her to pay
                                  16   the filing fee by December 5, 2019. Dkt. 4. Plaintiff did not pay the filing fee by December 5,
                                  17   2019, and on January 2, 2020, the Court issued an Order to Show Cause (“OSC”) ordering
                                  18   Plaintiff to show cause why the case should not be dismissed with prejudice by January 21, 2020.
                                  19   Dkt. 8. As of the date of this order, Plaintiff has neither responded to the OSC nor paid the filing
                                  20   fee. Accordingly, the Court ORDERS Plaintiff to show cause why her IFP Application should
                                  21   not by denied and why her case should not be dismissed with prejudice. If Plaintiff wishes to
                                  22   proceed with this action, she must either respond to this order or pay the $400 filing fee by
                                  23   February 11, 2020. Failure to do so will result in this Court ordering that the case be reassigned
                                  24   to a district judge with a recommendation that it be dismissed with prejudice.
                                  25          SO ORDERED.
                                  26   Dated: January 28, 2020
                                  27
                                                                                                    SUSAN VAN KEULEN
                                  28                                                                United States Magistrate Judge
